 2DECISIONSOF NATIONALLABOR RELATIONS BOARDLocal Union No.80, Sheet Metal Workers'Interna-tional Association,AFL-CIOand N.L I. Laborato-ry Furniture Inc. and its -subsidiary,-Norlab Corpo-ration and Local-Union No.337, United Brother-hood of Carpenters and Joiners of America,AFL-CIO. Case7-CD-255September 1, 1971DECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERS JENKINSAND KENNEDYUpon a charge duly filed by N. I. I. LaboratoryFurniture Inc. and its subsidiary, Norlab Corpora-tion, the-General Counsel for the National LaborRelations Board,by,the ActingRegionalDirector forRegion 7, issued-a complaint datedJuly 1, 1971,against Local Union No.80, Sheet MetalWorkers'International Association,AFL-CIO,alleging that ithas engaged in and is engaging in unfair laborpractices within the meaning of Section 8(b)(4Xi) and(ii)(D)of the National LaborRelationsAct, asamended.Copies ofthe charge,complaint,and noticeof hearing were duly served upon theRespondent.,The complaintalleges in substance that the Respon-dent, violated the Act by engagingina strike,picketing, and otheractivitiesat the Wayne StateUniversity Medical CampusBasic InstructionFacili-ty jobsite with the object offorcing or requiring theCharging Partyto assign the unloading, moving,uncrating,raising,placing,and installation of fumehoods to employees who areitsmembers or represent-ed by it,rather than to employees who are membersof,or are represented by, Local Union No. 337,United Brotherhood of Carpentersand Joiners ofAmerica, AFL-CIO.In its answer, datedJuly 6, 1971,the Respondentadmits in part anddenies inpart theallegationsof the complaintand presents an affirma-tive defense.On July 16, 1971, the General Counsel filed amotion to transfer the proceeding to the Board andfor summary judgment,alleging that there are nomaterial issuesof fact and requestingthat the Boardissue aDecision and Order. The Respondent on July21, 1971, filed astatement assertingthat,withoutwaiving its defenseson appeal, it did not object to theGeneral Counsel'smotion andthat thecontents of themotion are factuallyaccurate.It also renewed thecontentions itmadein the 10(k) phase of thisproceeding,' on which itconcedes the Board hasalready ruled. Thereafter, on July 29, 1971, the Boardissued anorder transferring the proceeding to theBoard.1191 NLRB No. 87.Pursuant to the provisions of Section3(b) of'theNational LaborRelationsAct, asamended, theNationalLaborRelations Board has delegated itspowers in connection with this proceedingto a three-member panel.Upon the entire record in this proceeding, the Boardmakes thefollowing:RULINGS ON THE M6TIONFOR SUMMARYJUDGMENTPursuantto Section 10(k) of the Act,following acharge filedby theEmployer alleging that Respon-dent had violated Section 8(b)(4)(D)of the Act, ahearing was held March16, 1971.On June .23, 1971,the Board issued a Decision and Determination ofDispute finding there wasreasonable cause to believethat Section8(b)(4)(D) of the Act had been violated,that theEmployer was not bound by an award madeby the National Joint Board forthe Settlement ofJurisdictionalDisputes,and awarding the work indispute to employeesrepresentedby the Carpenters?On June 28, 1971,Respondentnotified the ActingRegionalDirectorfor Region7 that it would notcomply with the Board's determinationof the dispute.Thereafter, on July 7, 1971, the complaint in thisproceeding was issued.Respondent, in its answerto the complaint,assertsas an affirmative defensethat the work dispute wasresolved bya decisionof the National Joint Board forthe Settlementof JurisdictionalDisputes awardingthework to it and that the Em loyer was boundthereby or, alternatively,that theEmployer was not anecessary party to thesettlementof the dispute.Respondent concedes that the Boardhas alreadyruledon these issuesand, toexpedite theproceedingwithout waiving its right to assert its defenses onappeal,does not object to the Board'sgrantingGeneral Counsel'smotion forsummary judgment.The issues raisedby Respondent have previouslybeen litigatedand thereis no issuewhich is properlytriablein this proceeding. As all materialissues havebeen decidedpreviously by theBoard, or admitted byRespondent's answer to the complaint, there are nomatters requiring a hearing. The General Counsel'smotion for summary judgment is granted. On thebasis of the record before it, the Board makes thefollowing:FINDINGS OE FACT1.THEBUSINESSOF THE EMPLOYERN. I. I. Laboratory Furniture Inc. and its whollyowned subsidiary, Norlab Corporation, are corpora-9 Ibid.193 NLRB No. 3 LOCAL 80,SHEETMETALWORKERS3tions,with headquarters in the State of New York,engaged in the manufacture, sale, and installation oflaboratory furniture throughout the United States;their gross annual revenues exceed $20 million. Thesite of the present dispute is Detroit, Michigan, wherethe Employeris engagedin work on a subcontractvalued at approximately $1.3 million, which willinvolve the direct shipment to the jobsite from pointsoutside the State of materials valued in excess of$50,000.We find that the Employer is engaged incommerce within the meaning of the Act and that itwill effectuate the purposes of the Act to assertjurisdiction herein.II.THE LABORORGANIZATIONS INVOLVEDLocal Union No. 80,Sheet MetalWorkers'Interna-tional Association,AFL-CIO, and Local Union No.337, UnitedBrotherhoodof Carpentersand Joiners ofAmerica,AFL-CIO,are labor organizations withinthe meaning of Section2(5) of the Act.III.THE UNFAIRLABOR PRACTICESA.Background and Facts of the DisputeThe Employer has a subcontract let by the Barton-Marlow Company, a general contractor located inOak Park, Michigan, to manufacture and installlaboratory furniture in connection with constructionwork at Wayne State University. At least part of thework involves the installation of fume hood cabinets,which the Employerassignedto its employees whowere membersof the Carpenters. On December 23,1970, two of the Respondent's agents,Martin Tibbsand Joseph Rivard, claimed the installation andrelated work on the fume hoods for the Respondent'smembers.On January 15, 1971, Tibbs and Rivard threatenedto picket the jobsite and the Respondent engaged in astrike and picketing at the jobsite from February 9 to12,1971,when work on the fume hoods wassuspended and the picketing ceased. The Respondentadmits that an object of the picketing was to,force theEmployer to award the disputed work to employeeswho are members of, or are represented by, Respon-dent.As a result of the picketing, employees ofCarlson Brothers Company, a sheetmetal contractor,who are represented by the Respondent, withheldtheir services from February 9 to 12, 1971.B.The Determination of the DisputeOn June 23, 1971, the Board issued its Decision andDeterminationofDispute, 191NLRB No. 87,assigningthe work of unloading, uncrating,raising,placing,and installingfume hoods at the Wayne StateUniversity Medical CampusBasicInstruction Facili-ty,Detroit,Michigan, to employees represented byLocalUnionNo. 337, United Brotherhood ofCarpenters and Joiners of America, AFL-CIO. TheBoard also found that Local Union No. 80, SheetMetalWorkers'InternationalAssociation,AFL-CIO, was not entitled by means proscribed bySection 8(b)(4)(D) of the Act to force or require theEmployer to award the disputed work to its membersor employees it represents.C.Respondent's Refusal To ComplyFollowing issuance of the Board's Decision andDetermination of Dispute pursuant to Section 10(k)of the Act, Respondent, by counsel, notified theActing Regional Director for Region 7 that it wouldnot refrain from forcing or requiring the Employer, bymeans proscribed by Section 8(b)(4)(D) of the Act, toaward the work in dispute to its members.On the basis of the foregoing, and the entire recordin this proceeding, we find that Respondent's threatsof picketing, picketing, and striking, described above,violated Section 8(b)(4)(i) and (ii)(D) of the Act.IV.-THE EFFECT OF THE UNFAIR LABORPRACTICESThe activities of the Respondent set forth in setctionIII,. above,occurring in connection with the Employ-er's operations described in section I, above, have aclose,intimate,and substantial relationship to trade,traffic,and commerce among the several States andtend to lead to labor disputes burdening and obstruct-ing commerce and the free flow of commerce.N. THE REMEDYHaving,found that the Respondent has engaged inunfair labor practices within the meaning of Section8(b)(4)(i)and (ii)(D) of the Act, we shall order that itcease and desist therefrom and take certain affirma-tive action designed to effectuate the purposes of theAct.CONCLUSIONS OF LAW1.N. I. 1. Laboratory Furniture Inc. and itssubsidiary,Norlab Corporation, are employers en-gaged in commerce within the meaning of Section 2(6)and (7) of the Act.2.The Respondent and the Carpenters are labororganizations within the meaning of Section 2(5) ofthe Act.3.The Respondent is not entitled to force orrequire the Employer to assign the work of unloading,uncrating, raising, placing, and installing fume hoodsat the Wayne State University Medical Campus Basic 4DECISIONSOF NATIONALInstructionFacility to employees it represents bymeansproscribed by Section 8(b)(4)(D) of the Act.4.By threatening to picket and striking andpicketing the Wayne State University Medical Cam-pus BasicInstruction Facility jobsite, with an objectof forcing or requiring the Employerto assigncertainwork to employees represented by the Respondentrather than employees represented by the Carpenters,the Respondent has engaged in unfair labor practiceswithin themeaningof Section 8(b)(4)(i) and (ii)(D) ofthe Act.5.The aforesaid unfair labor practices are unfairlabor practices within themeaningof Section 2(6) and(7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby orders that the Respondent,Local Union No. 80, Sheet Metal Workers' Interna-tional Association, AFL-CIO, its officers, agents, andrepresentatives, shall:1.Cease and desist from engaging in, or inducingor encouraging individuals employed by N. I. I.Laboratory Furniture Inc. or its subsidiary, NorlabCorporation, or any other persons engaged in com-merce or in an industry affecting commerce to engagein, a strike or refusal in the course of their employ-ment to use, manufacture, process, transport, orotherwise handle or work on goods, articles, materi-als,or commodities, or to perform any services; orthreatening, coercing, or restraining N. I. I. Laborato-ry Furniture Inc. or its subsidiary, Norlab Corpora-tion, or any other persons engaged in commerce or inan industry affecting commerce, where in either casean object is to force or require N. I. I. LaboratoryFurniture Inc. or its subsidiary, Norlab Corporation,to assign the work of unloading, uncrating, raising,placing, and installing fume hoods at the Wayne StateUniversity Medical CampusBasicInstruction Facili-ty,Detroit,Michigan, to its members or employees itrepresentsrather than to employees represented byLocalUnion No. 337, United Brotherhood ofCarpenters and Joiners of America, AFL-CIO.2.Take the following affirmative action designedto effectuate the purposes of the Act:(a) Post at its business offices and meeting hallscopies of the attached notice marked "Appendix." 3Copies of said notice, on forms provided by theRegionalDirector for Region 7, after being dulysigned by Respondent's authorized representative,shall be posted by it immediately upon receipt thereof,and be maintainedby it for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to members are customarily posted.LABOR RELATIONS BOARDReasonable steps shall be taken by the Respondent toinsure that said notices are not altered, defaced, orcovered by any other material.(b)Furnish the Regional Director for Region 7signed copies of such notice for posting by theEmployer, if willing, in places where notices toemployees are customarily posted.(c)Notify the Regional Director for Region 7, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to complyherewith.3 In the event that this Order is enforced by a Judgment of a UnitedStatesCourt of Appeals, the wordsin the notice reading"POSTED BYORDER OF THE NATIONAL LABOR RELATIONSBOARD"shall bechanged toread "POSTED PURSUANT TO A JUDGMENT OF THEUNITED STATES COURT OF APPEALS ENFORCING AN ORDEROF THE NATIONAL LABOR RELATIONS BOARD."APPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT engage in, or induce or encourageindividuals employed by N. I: I. LaboratoryFurniture Inc. or its subsidiary, Norlab Corpora-tion, or any other person engaged in commerce orin an industry affecting commerce to engage, in, astrike or refusal in the course of their employmentto use, manufacture, process, transport, or other-wise handle or work on goods,articles,materials,or commodities, or to perform any services; orthreatening, coercing, or restrainingN. I. I.LaboratoryFurniture Inc. or its subsidiary,Norlab Corporation, or any other persons engagedin commerce or in an industry affecting com-merce, where in either case an object is to force orrequire N. I. I. Laboratory Furniture Inc, or itssubsidiary,Norlab Corporation, to assign thework df unloading, uncrating, raising, placing, andinstalling fume hoods at the Wayne State Univer-sityMedical CampusBasicInstruction Facility,Detroit,Michigan, to its members or employees itrepresents rather than to employees representedby Local Union No. 337, United Brotherhood ofCarpenters and Joiners of America, AFL-CIO.LOCAL UNION No. 80,SHEET METAL WORKER'SINTERNATIONALASSOCIATION,AFL-CIO(Labor Organization)DatedBy(Representative)(Title) LOCAL 80, SHEET METAL WORKERS5This is an official notice and must not be defaced byAny questions concerning this notice or complianceanyone.with its provisions may be directed to the Board'sThis notice must remain posted for 60 consecutiveOffice,500 Book Building, 1249 Washington Boule-days from the date of posting and must not be altered,vard,Detroit,Michigan48226,Telephonedefaced,or covered by any other material.313-226-3200.